                 Case 2:19-cv-00226-RSL Document 18 Filed 06/03/19 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT FOR THE
 9                                WESTERN DISTRICT OF WASHINGTON
10                                             AT SEATTLE
11        NEW YORK LIFE INSURANCE
          COMPANY,
12
13        Plaintiff,
14        v.                                            Civil Action No. 2: 19-cv-00226
15        BRANDON GUNWALL; JEFFREY E.
          SWENSON; and AMELIA BESOLA,
16                                                      ANSWER OF AMELIA BESOLA, as
          as Administratrix of the Estate of
17        Mark Lester Besola.                           Administratrix of the Estate of
18                                                      Mark Lester Besola, to
          Defendants,
19                                                      COMPLAINT IN INTERPLEADER
20
21                                    I. ADMISSIONS AND DENIALS
22   1.        Amelia Besola, as Administratrix of the Estate of Mark Lester Besola, hereinafter
23
               “Ms. Besola,” lacks sufficient knowledge or information to determine the truth of
24
25             the allegations in paragraph 1 of the Complaint In Interpleader, hereinafter the

26             “Complaint.”
27
     2.        Ms. Besola lacks sufficient knowledge or information to determine the truth of the
28
               allegations of paragraph 2 in the Complaint.
29
30

     Amelia Besola Answer                                                   Law Offices of Desmond D. Kolke
                                                                            1201 Pacific Ave., # 600
                                                                            Tacoma, WA 98402
     Complaint in Interpleader - Page 1 of 4                                (888) 631 - 6957
               Case 2:19-cv-00226-RSL Document 18 Filed 06/03/19 Page 2 of 4



 1   3.      Ms. Besola lacks sufficient knowledge or information to determine the truth of the
 2
             allegations of paragraph 3 in the Complaint.
 3
     4.      Ms. Besola admits the allegations of paragraph 4 in the Complaint.
 4
 5   5.      Ms. Besola admits the allegations in paragraph 5 of the Complaint.
 6
     6.      Ms. Besola admits the allegations in paragraph 6 of the Complaint.
 7
     7.      Ms. Besola admits the allegations in paragraph 7 of the Complaint.
 8
 9   8.      Ms. Besola admits the allegations in paragraph 8 of the Complaint.
10   9.      Ms. Besola admits the allegations in paragraph 9 of the Complaint.
11
     10.     Ms. Besola admits the allegations in paragraph 10 of the Complaint.
12
13   11.     Ms. Besola admits the allegations in paragraph 11 of the Complaint.

14   12.     Ms. Besola admits the allegations in paragraph 12 of the Complaint.
15
     13.     Ms. Besola admits the allegations in paragraph 13 of the Complaint.
16
     14.     Ms. Besola admits the allegations in paragraph 14 of the Complaint.
17
18   15.     Ms. Besola admits the allegations in paragraph 15 of the Complaint.
19
     16.     Ms. Besola lacks sufficient knowledge or information to determine the truth of the
20
             allegations in paragraph 16 of the Complaint.
21
22   17.     Ms. Besola admits the allegations in paragraph 17 of the Complaint. Further, Ms.
23           Besola alleges that Jeffrey Swenson is also disqualified as a beneficiary to the
24
             Policy, by virtue of meeting the definition of “abuser” or “slayer” of the Insured
25
26           under R.C.W. 11.84.010.

27   18.     Ms. Besola admits the allegations in paragraph 18 of the Complaint.
28
     19.     Ms. Besola admits the allegations in paragraph 19 of the Complaint.
29
30

     Amelia Besola Answer                                                   Law Offices of Desmond D. Kolke
                                                                             1201 Pacific Ave., # 600
                                                                             Tacoma, WA 98402
     Complaint in Interpleader - Page 2 of 4                                 (888) 631 - 6957
               Case 2:19-cv-00226-RSL Document 18 Filed 06/03/19 Page 3 of 4



 1   20.     Ms. Besola is unclear regarding the allegations in paragraph 20 as to the extent
 2
             of the claims for the Death Benefits. Ms. Besola answers that the existing claims
 3
             for the Death Benefits that she is aware of, are for Mr. Gunwall, Mr. Swenson,
 4
 5           and the Estate of Mark Besola. Ms. Besola is unaware of the existence of any
 6
             other claims for the Death Benefits.
 7
     21.     Ms. Besola lacks sufficient knowledge or information to determine the truth of the
 8
 9           allegations in paragraph 21 of the Complaint.
10   22.     Ms. Besola admits the allegations in paragraph 22 of the Complaint.
11
     23.     Ms. Besola admits the allegations in paragraph 23 of the Complaint.
12
13   24.     Ms. Besola admits the allegations in paragraph 24 of the Complaint.

14   25.     Ms. Besola admits the allegations in paragraph 25 of the Complaint.
15
16
     WHEREFORE, Ms. Besola asks the Court:
17
18           A.      That the Court find that Brandon Gunwall and Jeffrey Swenson are
19
                     disqualified as beneficiaries to the Policy, by virtue of meeting the
20
                     definition of “abuser” or “slayer” of the Insured under R.C.W. 11.84.010.
21
22           B.      That the Court settle and adjust the claims and determine to whom the
23                   Death Benefits should be paid;
24
             C.      That the Court permit New York Life to deposit the amount of the Death
25
26                   Benefits, plus applicable claim interest, if any, into the Court or as this

27                   Court otherwise directs to be subject to the order of this Court and to be
28
                     paid out as this Court shall direct;
29
30

     Amelia Besola Answer                                                     Law Offices of Desmond D. Kolke
                                                                              1201 Pacific Ave., # 600
                                                                              Tacoma, WA 98402
     Complaint in Interpleader - Page 3 of 4                                  (888) 631 - 6957
               Case 2:19-cv-00226-RSL Document 18 Filed 06/03/19 Page 4 of 4



 1           D.      That the Court award Costs, Expenses, and Attorney’s fees in responding to
 2
                     this action; and
 3
             E.      That the Court award such other relief that it deems just and equitable.
 4
 5
      DATED THIS 3rd DAY OF June, 2019.
 6
                                                        /s/ Desmond Kolke
 7                                                      Desmond Kolke, WSBA # 23563
                                                        Attorney for Ms. Amelia Besola
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

     Amelia Besola Answer                                                    Law Offices of Desmond D. Kolke
                                                                             1201 Pacific Ave., # 600
                                                                             Tacoma, WA 98402
     Complaint in Interpleader - Page 4 of 4                                 (888) 631 - 6957
